In an action, inter alia, to permanently enjoin the defendant from permitting other boat owners to store their boats at a dock in the rear of her premises, the plaintiff Town of Oyster Bay appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Ain, J.), dated December 18, 1996, as denied its motion for a preliminary injunction.
Ordered that the order is affirmed insofar as appealed from, with costs.
*532When a municipality demonstrates by a strong prima facie showing that a particular act is in violation of a zoning ordinance, a preliminary injunction enjoining the commission of the act is warranted (see, Eggert v LeFever, 222 AD2d 1043; City of Albany v Feigenbaum, 204 AD2d 842; Town of Oyster Bay v Sodomsky, 154 AD2d 455). The plaintiff Town failed to make such a showing in this case and, consequently, the Supreme Court did not improvidently exercise its discretion in denying its motion (see, Town of Oyster Bay v Sodomsky, supra). Bracken, J. P., O’Brien, Thompson and Altman, JJ., concur.